Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the range estimator in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the range estimator will be interpreted to be part of a processor, as shown in Fig 1 of the specification, and following the instructions laid out in Fig 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pease (US20100138142A1), and further in view of Ichinokawa (Us20120116606A1) and Zhou (US20160052505A1).
Regarding Claim 1, Pease teaches;
A computer-implemented method of performing an automated range estimation process for an electric vehicle using a processor, (taught as a method to estimate the real time range of a vehicle, paragraph 0001, which uses a processing unit, abstract) the method comprising: 
generating, using the processor, a first estimation model based on a correlation between a maximum all-electric-range and the energy required to travel a unit distance for the electric vehicle (taught as calculating the expected range by simulation/first estimation model prior to the start of a journey based on charge level, distance, terrain and vehicle efficiency, paragraph 0022), 
adjusting, using the processor, the first estimation model based on one or more predetermined driving conditions (taught as modeling the driver/driving behavior, Fig 2 step 202, paragraph 0018); 
updating, using the processor, the maximum all-electric-range of the electric vehicle based on  the adjusted first estimation model (taught as adjusting the remaining charge level based on the fuel efficiency, Fig 2 step 210, paragraph 0018); 
calculating, using the processor, an estimated range of the electric vehicle based on the updated maximum all-electric-range of the electric vehicle and a fraction of total energy capability remaining in the electric supply of the electric vehicle (taught as determining the expected vehicle range, fig 2 step 210, paragraph 0018, and adjusting the simulated range based on the real time mode by rerunning said process during the journey, paragraph 0025); 
outputting, using the processor, the estimated range of the electric vehicle (taught as updating the frontend, paragraph 0018, or displaying the expected range to the driver, abstract); and 
controlling, using the processor, the electric vehicle using the outputted estimated range (taught as controlling the vehicle accessories in response to the calculated range, such as turning off/down power, paragraph 0064).
However, Pease does not explicitly teach; wherein the initial value is either provided by a manufacturer of the electric vehicle or from a previous drive cycle of the electric vehicle; and the maximum all-electric-range defined as a maximum driving range that is initially calculated based on the initial value of the energy required to travel a unit distance for the electric vehicle when an energy supply of the electric vehicle is at 100% state of charge.
Ichinokawa teaches; retrieving, using the processor, an initial value of an energy required to travel a unit distance for the electric vehicle, (taught as an average mileage calculator that determines [retrieves] the average range based on a previous first amount of consumption from full charge, paragraph 0010, where the average mileage is expressed in km/Ah, paragraph 0059); and the maximum all-electric-range defined as a maximum driving range based on the initial value of the energy required to travel a unit distance for the electric vehicle when an energy supply of the electric vehicle is at 100% state of charge as initially determined (taught as determining the average mileage range based on the full charge [100%] and the consumption from full charge, paragraph 0010).
It would be obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the estimations of range as taught by Ichinokawa in the system taught by Pease in order to help the operator estimate the total possible range. As taught by Ichinokawa, such a system allows the user to know the past total range and use the information to drive more efficiently to potentially increase the range based on the operation manner (paragraph 0123).
Zhou teaches; retrieving, using the processor, wherein the initial value is provided by a manufacturer of the electric vehicle (taught as a database including predefined efficiency contour maps for the components, paragraph 0099, which is implied to be preset, and would be obvious to obtain the preset setting from the manufacturer of the system).
It would be obvious to set an initial condition/value from a manufacturer as taught by Zhou in the system taught by Pease as modified by Ichinokawa in order to provide the vehicle with an estimate of the energy consumed prior to use. It would be obvious to obtain the initial condition from the manufacturer as they are the ones that would perform initial quality testing and define the specs of the parts/vehicle.

Regarding Claim 2, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 1 (see Claim 1 rejection), further comprising determining whether the electric vehicle is at least partially powered by an engine (teaches as determining the vehicle model in the initialize step, paragraph 0016, and using known data points from the vehicles manufacture specifications, paragraph 0026) 
While checking the hybrid status/presence of an engine is not explicitly taught, data from the manufacturer about the vehicle model and specifications would obviously include information about whether it is a hybrid and has an engine or not. Additionally, it would be obvious to not include the processing involving the engine range if there is no engine, which is implied by Pease by separating the two algorithms in figs 2-3, and combining them in the event that the vehicle is a hybrid (paragraph 0020).

Regarding Claim 3, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 2 (see Claim 2 rejection). Pease additionally teaches; wherein determining whether the electric vehicle is at least partially powered by the engine comprises retrieving an initial value of average fuel economy information for the electric vehicle (teaches as using known data points from the vehicles manufacture specifications, paragraph 0026). 
While Pease does not explicitly teach determining whether the vehicle is a hybrid based on the fuel economy, data from the manufacturer about the vehicle model and specifications would obviously include information about whether it is a hybrid and has an engine or not within the check on the fuel economy. If there is an engine, data about the fuel economy of the engine would be provided in the manufacturer’s specification. If not, no data on that fuel economy would be provided, and thus serves as an identifier as to whether the vehicle is a hybrid. 

Regarding Claim 4, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 3 (see Claim 3 rejection). Pease additionally teaches; further comprising generating a second estimation model based on a correlation between the average fuel economy information and the energy required to travel the unit distance for the electric vehicle (teaches as adjusting the remaining fuel based on the fuel efficiency, Fig 3 step 310).

Regarding Claim 5, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 4 (see Claim 4 rejection). Pease additionally teaches; further comprising adjusting the second estimation model based on the one or more predetermined driving conditions (teaches as adjusting the model based on the driver model/behavior, Fig 3 step 302).

Regarding Claim 6, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 5 (see Claim 5 rejection). Pease additionally teaches; further comprising updating the average fuel economy information of the electric vehicle based on the adjusted second estimation model (teaches as adjusting the remaining fuel, Fig 3 step 310).

Regarding Claim 7, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 6 (see Claim 6 rejection). Pease additionally teaches; further comprising calculating the estimated range of the electric vehicle based on the updated maximum all-electric-range of the electric vehicle, the fraction of total energy capability remaining in the energy supply of  the electric vehicle, the updated average fuel economy information of the electric vehicle, and an amount of fuel remaining in the electric vehicle (teaches as combining the results of Fig 2, the electric range, and Fig 3, the chemical fuel range, together in a hybrid vehicle to determine the expected range, paragraph 0020).

Regarding Claim 8, Pease as modified by Ichinokawa and Zhou teaches;
The method of claim 3 (see Claim 3 rejection). Pease additionally teaches; further comprising calculating a fuel-based range of the electric vehicle based on the average fuel economy information and an amount of fuel remaining in the electric vehicle (Fig 3, paragraph 0019), and adding the fuel-based range to the estimated range of the electric vehicle as a total range of the electric vehicle (teaches as using the combination of Fig 2 and Fig 3 to determine the expected range, paragraph 0020).

Regarding Claim 9, the only additional limitation introduced beyond those recited in Claim 1 is the presence of a range estimator to implement the method recited in Claim 1. Pease discloses a processing unit used to implement the range estimation method described in Claim 1 (abstract). Therefore, Claim 9 is rejected over the same rationale as Claim 1.

Regarding Claim 17, all the limitations have been analyzed in view of Claim 1, and it has been determined that Claim 17 does not teach or define any new limitations beyond those previously recited in Claim 1. Therefore, Claim 17 is rejected over the same rationale as Claim 1.

Regarding Claims 10-16 and 18-22, all the limitations have been analyzed in view of Claim 2-8, and it has been determined that Claim 10-16 and 18-22 do not teach or define any new limitations beyond those previously recited in Claim 2-8. Therefore, Claim 10-16 and 18-22 is rejected over the same rationale as Claim 2-8.

Response to Arguments
Applicant argues on page 8 of the remarks that neither Pease nor Ichinokawa teaches an initial charge provided by a manufacturer. The examiner agrees. However, a new rejection has been made in light of Zhou to provide an initial preset for determining efficiency, rendering the argument moot.

The applicant argues on page 9 of the remarks that claims 2-8, 10-16 and 18-22 are allowable based on the independent claims. In light of the rejections above, this argument is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662